EXHIBIT 10.1



Summary of Material Terms of Employment
Bruce W. Busmire
Vice President and Chief Accounting Officer
(Effective May 1, 2006)



 

 

Position:

Vice President and Chief Accounting Officer

Base Salary:

$275,000

2006 Bonus Target:

60% of Base Salary under Company's Annual Incentive Plan

Equity Grants:

- 6,000 shares of Restricted Stock to be granted under Company's 1999 Stock
Incentive Plan; to vest in four equal installments on the anniversary date of
the grant*

- 9,500 Non-Qualified Stock Options to be granted under Company's 1999 Stock
Incentive Plan; to vest in two equal installments on the second and fourth
anniversaries of the grant *

- Will also be eligible for 2006 annual grant under Company's 1999 Stock
Incentive Plan

Other:

Eligible for:

 * Key Employee Change of Control Contract,*
 * Director and Officer Indemnification Agreement,* and
 * the same benefits provided to other executive officers of the Company


* Form of agreement previously filed with Securities and Exchange Commission.